DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 29 June 2022.
Claims 1, 4, 8, 12-18 have been amended. 
Claims 1-18 are currently pending and have been examined.
Claims 1-18 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Drawing Objection have been fully considered and they are persuasive due to Applicant amendments.  The objection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that “claims are not directed to an abstract idea, but rather to a practical application including improvements in computer technology and other technical fields.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “computer,” “first wallet server,” “second wallet server,” “inter-wallet transfer system,” and “database”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Registering users and their wallets, transferring an amount from a first wallet to an intermediate account and then from the intermediate account to a second wallet, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze a request message to send an amount amongst a few accounts.  The claims do not disclose information on how the intermediate account of the inter-wallet transfer system can communicate with a plethora of different wallets.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

Under Step 2B, Applicant submits that “claims recite an ‘inventive concept’ that is significantly more” and that the “claims specify a particular arrangement of components programmed to interact in a particular way that has not been shown to be conventional”. Examiner respectfully disagrees.
In Bascom, the claims were directed to the inventive concept of providing customizable Internet-content filtering which, under Step 2 of the Alice analysis, was found to transform the abstract idea of filtering content into a patent-eligible invention.  Although the underlying idea of filtering Internet content was deemed to abstract, under step 2 of the Alice analysis, the claims carved out a specific location for the filtering system, namely a remote Internet service provider (ISP) server, and required the filtering system to give users the ability to customize filtering for their individual network accounts. Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). 
Unlike in BASCOM, the present claims do not disclose non-generic arrangement of known, generic elements, as in BASCOM.  The claims are using a generic processor to receive registration details of first user and first wallet and second user and second wallet, creating an intermediate account, and transferring funds from a first wallet to an intermediate account to a second wallet.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0055] As used herein, the terms "server" and/or "processor" may refer to one or more computing devices or computing units, such as processors, storage devices, and/or similar computer components, that communicate with client devices and/or other computing devices over a network, such as the Internet or private networks, and, in some examples, facilitate communication among other servers and/or client devices. It will be appreciated that various other arrangements are possible. As used herein, the term "system" may refer to one or more computing devices or combinations of computing devices such as, but not limited to, processors, servers, client devices, software applications, and/or other like components. In addition, reference to "a server" or "a processor", as used herein, may refer to a previously-recited server and/or processor that is recited as performing a previous step or function, a different server and/or processor, and/or a combination of servers and/or processors. For example, as used in the specification and the claims, a first server and/or a first processor that is recited as performing a first step or function may refer to the same or different server and/or a processor recited as performing a second step or function.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.  The claims disclose general databases that disclose registration records and do not disclose how this intermediate account communicates with the various wallets in a different way.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-18 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1, 13, 16 are directed to a method comprising a series of steps.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-18, the independent claims (Claims 1, 13, and 16) are directed, in part, to receiving a plurality of registration details related to a first wallet, a plurality of registration details related to a second wallet, a plurality of registration details related to a first user associated with the first wallet, and a plurality of registration details related to a second user associated with the second wallet; based on the plurality of registration details, registering the first wallet, the second wallet, the first user associated with the first wallet, and the second user associated with the second wallet, and creating an intermediate account associated with the first user; receiving a request message from the first user for transferring an amount from the first wallet to the second wallet, wherein the request message comprises first wallet information, second wallet information, and transaction information; in response to receiving the request message, debiting the amount from the first wallet on the first wallet and crediting the amount to the intermediate account of the first user; and sending the amount from the intermediate account to the second wallet, in response to the request message, for completing a transaction between the first user associated with the first wallet to the second user associated with the second wallet; receiving a plurality of registration details related to a first wallet and a plurality of registration details related to a second wallet, wherein the first wallet and the second wallet correspond to a first wallet and a second wallet, respectively ; registering the first wallet and the second wallet; authenticating the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet based on a set of parameters; after authenticating the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet, creating a first identity (ID) for the first wallet and a second ID for the second wallet; and tokenizing the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet, for storing the plurality of registration details related to the first wallet, the plurality of registration details related to the second wallet, a plurality of tokens corresponding to the plurality of registration details related to the first wallet, and a plurality of tokens corresponding to the plurality of registration details related to the second wallet in a first database associated with the inter-wallet transfer system; receiving a request message from a first user for transferring an amount from the first wallet to the second wallet, wherein the first user is associated with an intermediate account, and wherein the request message comprises first wallet information, second wallet information, and transaction information; in response to the receiving the request message, debiting the amount from the first wallet on the first wallet and crediting the amount to the intermediate account of the first user; and sending the amount from the intermediate account to the second wallet for completing a transaction between the first user associated with the first wallet and the second user associated with the second wallet;  receiving a plurality of registration details related to a first user associated with a first wallet and a plurality of registration details related to a second user associated with a second wallet  for registering the first user and the second user; authenticating the plurality of registration details related to the first user and the plurality of registration details related to the second user based on a set of parameters; creating a first identity (ID) for the first user and a second ID for the second user; tokenizing the plurality of registration details for storing the plurality of registration details and a plurality of tokens corresponding to the plurality of registration details in a second database associated with the inter-wallet transfer system; andcreating an intermediate account associated with the first user, wherein the inter-wallet transfer system initiates a transaction between the first wallet and the second wallet; receiving a request message from the first user for transferring an amount from the first wallet to the second wallet, wherein the request message comprises first wallet information, second wallet information, and transaction information; in response to receiving the request message, debiting the amount from the first wallet on the first wallet and crediting the amount to the intermediate account of the first user; and sending the amount from the intermediate account to the second wallet for completing a transaction between the first user associated with the first wallet to the second user associated with the second wallet.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the transaction request and registration details are received in order to be read and properly processed; business relations and legal obligations occur when transaction and registration details are recorded and amount is exchanged between two wallets; and managing relationships occur when rules are followed to authenticate the users in order to complete the transaction request.   If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “first wallet server,” “second wallet server,” “inter-wallet transfer system,” and “database” to perform the claimed steps.  The computer in the steps is recited at a high-level generality (i.e., as a generic computer performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-12, 14-15, and 17-18 are directed to explaining more about the wallet server information, transaction information, and exchange rate information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Chen (US 2015/0206107 A1) hereinafter Chen.
Claim 1
Wu discloses the following limitations:
 (Currently Amended) A computer-implemented method, comprising: receiving a plurality of registration details related to a first wallet, a plurality of registration details related to a second wallet, a plurality of registration details related to a first user associated with the first wallet, and a plurality of registration details related to a second user associated with the second wallet; based on the plurality of registration details related to the first wallet, the plurality of registration details related to the second wallet, the plurality of registration details related to the first user, and the plurality of registration details related to the second user, registering the first wallet, the second wallet, the first user associated with the first wallet, and the second user associated with the second wallet, respectively, with an application hosted by an inter-wallet transfer system, wherein the first wallet and the second wallet correspond to a first wallet server and a second wallet server, respectively, and wherein registering the first user associated with the first wallet comprises creating, in the inter-wallet transfer system, an intermediate account associated with the first user; (see at least [0005]-[0006] [0008] [0030] [0033] [0036]-[0038] [0045] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets,  a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction. Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer’s signature using his or her private key for the virtual wallet.  Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file which may comprise authentication information, rules for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions.).
 receiving a request message from the first user associated with the first wallet server for transferring an amount from the first wallet server to the second wallet server, wherein the second user is associated with the second wallet server, wherein the request message comprises first wallet server information, second wallet server information, and transaction information; (see at least [0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets, a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction.).  
in response to receiving the request message, debiting the amount from the first wallet on the first wallet server and crediting  the amount to the intermediate account of the first user; and (see at least [[0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049] .  Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer’s signature using his or her private key for the virtual wallet.  The wallet server passes the signed transaction back to the middleware, which propagates the transaction to the TBCA – The BlockChain Alliance Network.  The wallet server, key server, and middleware are software to facilitate the implementation of the transaction.),
sending the amount from the intermediate account to the second wallet server, in response to the request message, for completing a transaction between the first user associated with the first wallet server to the second user associated with the second wallet server.   (see at least [0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049].   Wu discloses the wallet server, key server, and middleware are software to facilitate the implementation of the transaction.  Wu discloses that Mary’s transaction request to send Joe 50 US Dollars is sent to a wallet server of a digital property issuer.   The multiple subtractions to complete the transaction are referred to as a transaction set.).

Wu discloses the limitations shown above.  Wu fails to specifically disclose registration details and steps of debiting a first account by transferring money from first account to intermediate account, and then crediting a second account by transferring money from the intermediate account to the second account.
However, Chen discloses the following limitations:
A computer-implemented method, comprising: receiving a plurality of registration details related to a first wallet, a plurality of registration details related to a second wallet, a plurality of registration details related to a first user associated with the first wallet, and a plurality of registration details related to a second user associated with the second wallet; based on the plurality of registration details related to the first wallet, the plurality of registration details related to the second wallet, the plurality of registration details related to the first user, and the plurality of registration details related to the second user, registering the first wallet, the second wallet, the first user associated with the first wallet, and the second user associated with the second wallet, respectively, with an application hosted by an inter-wallet transfer system, wherein the first wallet and the second wallet correspond to a first wallet server and a second wallet server, respectively, and wherein registering the first user associated with the first wallet comprises creating, in the inter-wallet transfer system, an intermediate account associated with the first user; (see at least [0034]-[0036] [0052] [0053] [0059] [0060] [0071] [0077] [0084]-[0086] [0091]-[0093] [0101]-[0113].  Chen discloses a method for facilitating a financial transaction.  Chen discloses registering users during the initiating of a funds transfer.  Chen discloses that when registering, the system collects each users’ bank accounts to ensure there are sufficient funds for the transfer.  A database stores each user’s information so that he is registered and able to complete transfer of funds in the future.  Later, Chen discloses that when the merchant (i.e., second user/second wallet) requests funds transferred, funds will be transferred from a financial institution to a stored-value financial instrument (SVFI) to be used in economic transactions.  This allows a user to receive funds into an intermediary account by utilizing an inventive server device that intelligently and securely facilitates a funds transfer from the user's financial institution to the intermediary account.  Funds will be withdrawn from the first user’s selected financial intuition (debit first user account).  Funds will be placed in the intermediary account/settlement network.  Then the funds will transfer from the intermediary account to the merchant’s bank (i.e., second user/second wallet).).
in response to receiving the request message, debiting the amount from the first wallet on the first wallet server and crediting the amount to the intermediate account of the first user; and (see at least [0034]-[0036] [0052] [0053] [0059] [0060] [0071] [0077] [0084]-[0086] [0091]-[0093] [0101]-[0113].  Chen discloses that when the merchant (i.e., second user/second wallet) requests funds transferred, funds will be transferred from a financial institution to a stored-value financial instrument (SVFI) to be used in economic transactions.  This allows a user to receive funds into an intermediary account by utilizing an inventive server device that intelligently and securely facilitates a funds transfer from the user's financial institution to the intermediary account.  Funds will be withdrawn from the first user’s selected financial intuition (debit first user account).  Funds will be placed in the intermediary account/settlement network.  Then the funds will transfer from the intermediary account to the merchant’s bank (i.e., second user/second wallet).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Chen and specifically disclose registration details and steps of debiting a first account by transferring money from first account to intermediate account, and then crediting a second account by transferring money from the intermediate account to the second account because doing so would allow the consumer to only provide sensitive information to a single entity that is consistent throughout all transactions, regardless of the various merchant selected and allows the SVFI to be used virtually anywhere for virtually any merchant. (see at least Chen [0006]-[0008] [0052] [0053] [0059] [0060]). 

Claim 2
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Original) The computer-implemented method of claim 1, wherein the first wallet server information comprises at least a first wallet server name, a first wallet server identity (ID), a first currency supported by the first wallet server, and a first account associated with the first wallet server.   (see at least [0033] [0038] [0034] [0006] [0048] [0031].  Wu discloses each virtual wallet has a unique virtual wallet ID in the TBCA Network.  For example, Mary can have a plurality of virtual wallets, each of which is identified by a virtual wallet ID and respectively associated with Bank of America, Fidelity, or Goldman Sachs via an account number, or with AT&T, SoftBank Corp, or Chunghwa Telecom via a telephone number.  Mary may decide to send Joe 50 US Dollars.).

Claim 3
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Original) The computer-implemented method of claim 2, further comprising: determining a currency exchange rate between the first currency and a second currency; receiving the amount in the intermediate account in the first currency; and sending the amount in the second currency to the second wallet server based on the currency exchange rate between the first currency and the second currency.  (see at least [0051] [0037] [0036] [0045] [0048] [0049].  Wu discloses Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury. ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  Wu also discloses a customer's transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware. The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer's signature using his or her private key for the virtual wallet.).

Claim 4
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the second wallet server information comprises at least one of the following: a second wallet server name, a second wallet server identity (ID) [[ID]], a second currency supported by the second wallet server, a second account associated with the second wallet server, or any combination thereof. (see at least [0033] [0038] [0034] [0006] [0048] [0031].  Wu discloses each virtual wallet has a unique virtual wallet ID in the TBCA Network.  For example, Mary can have a plurality of virtual wallets, each of which is identified by a virtual wallet ID and respectively associated with Bank of America, Fidelity, or Goldman Sachs via an account number, or with AT&T, SoftBank Corp, or Chunghwa Telecom via a telephone number.). 

Claim 5
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Original) The computer-implemented method of claim 4, further comprising: determining a currency exchange rate between a first currency and the second currency; receiving the amount in the intermediate account in the first currency; and sending the amount in the second currency to the second wallet server based on the currency exchange rate between the first currency and the second currency.  (see at least [0051] [0037] [0036] [0045] [0048] [0049].  Wu discloses Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury. ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  Wu also discloses a customer's transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware. The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer's signature using his or her private key for the virtual wallet.).

Claim 6
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Original) The computer-implemented method of claim 4, wherein the second account is associated with at least one of a merchant and an individual user.   (see at least [0031] [0033] [0038] [0048] [0006] [0034].  Wu discloses customers can have a plurality of digital wallets associated with the digital property issuer (merchant).  The plurality of digital wallets may be associated with, for example, Bank of America, Fidelity, or Goldman Sacs.  Each virtual wallet is identified by a virtual wallet ID.).

Claim 7
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Original) The computer-implemented method of claim 1, wherein the transaction information comprises at least one of the following: the amount, a currency of transaction using the first wallet server, a currency supported by the second wallet server, a timestamp, a transaction ID, or any combination thereof.  (see at least [0006] [0008] [0047]-[0049] [0034].  Wu discloses Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe.).

Claim 11
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Original) The computer-implemented method of claim 1, further comprising: determining a currency exchange rate between a first currency and a second currency; receiving the amount in the intermediate account in the first currency; and sending the amount in the second currency to the second wallet server based on the currency exchange rate between the first currency and the second currency.  (see at least [0051] [0037] [0036] [0045] [0048] [0049].  Wu discloses Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury. ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  Wu also discloses a customer's transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware. The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer's signature using his or her private key for the virtual wallet.).

Claim 12
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the application hosted by the inter-wallet transfer system performs one or more of the computer- implemented method steps.  (see at least [0006] [0028] [0009] [0008] [0037] [0045].  Wu discloses a distributed transaction consensus network (TBCA – The BlockChain Alliance) is implemented to manage digital properties.  TBCA Network comprises a plurality of nodes that comprise a processor to perform calculations and execute programs.  Wu further discloses using network to manage digital properties.).

Claim 13
Wu discloses the following limitations:
 (Currently Amended) A computer-implemented method, comprising: receiving a plurality of registration details related to a first wallet and a plurality of registration details related to a second wallet, wherein the first wallet and the second wallet correspond to a first wallet server and a second wallet server, respectively; (see at least [0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets,  a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction. Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer’s signature using his or her private key for the virtual wallet.).
authenticating the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet based on a set of parameters; (see at least [0033] [0030] [0006] [0037].  Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file which may comprise authentication information, rules for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions.).
after authenticating the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet, creating a first identity (ID) for the first wallet and a second ID for the second wallet; and(see at least [0033] [0031] [0030] [0037] [0034] [00006].  Wu discloses each virtual wallet has a virtual wallet ID.  Each virtual wallet has a public key and a private key associated with the virtual wallet to sign transactions.  A subscriber can open and own virtual wallets with one or more digital property issuers (authenticate).).
 tokenizing the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet, for storing the plurality of registration details related to the first wallet, the plurality of registration details related to the second wallet, a plurality of tokens corresponding to the plurality of registration details related to the first wallet, and a plurality of tokens corresponding to the plurality of registration details related to the second wallet in a first database associated with the inter-wallet transfer system; (see at least [0030] [0031] [0033] [0006].  Wu discloses tokens issued by itself or digital properties issued by other digital property issuers.  Moreover, Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file (database) which may comprise authentication information, rules (parameters) for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions.).
receiving a request message from a first user associated with the first wallet server for transferring an amount from the first wallet server to the second wallet server, wherein the first user is associated with an intermediate account, wherein a second user is associated with the second wallet server, and wherein the request message comprises first wallet server information, second wallet server information, and transaction information; and sending the amount from the intermediate account to the second wallet server, in response to the request message, for completing a transaction between the first user associated with the first wallet server and the second user associated with the second wallet server.  (see at least [0005]-[0006] [0008] [0033] [0034] [0036]-[0038] [0045]  [0048] [0051] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets,  a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury.  ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction.  Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer’s signature using his or her private key for the virtual wallet.  The wallet server passes the signed transaction back to the middleware, which propagates the transaction to the TBCA – The BlockChain Alliance Network.  The wallet server, key server, and middleware are software to facilitate the implementation of the transaction.   Wu discloses customers can have a plurality of digital wallets associated with the digital property issuer.  The plurality of digital wallets may be associated with, for example, Bank of America, Fidelity, or Goldman Sacs.  Each virtual wallet is identified by a virtual wallet ID.).

Wu discloses the limitations shown above.  Wu fails to specifically disclose registration details and steps of debiting a first account by transferring money from first account to intermediate account, and then crediting a second account by transferring money from the intermediate account to the second account.
However, Chen discloses the following limitations:
A computer-implemented method, comprising: receiving a plurality of registration details related to a first wallet and a plurality of registration details related to a second wallet, wherein the first wallet and the second wallet correspond to a first wallet server and a second wallet server, respectively ; registering the first wallet and the second wallet with an application hosted by an inter-wallet transfer system by: authenticating the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet based on a set of parameters; after authenticating the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet, creating a first identity (ID) for the first wallet and a second ID for the second wallet; and  tokenizing the plurality of registration details related to the first wallet and the plurality of registration details related to the second wallet, for storing the plurality of registration details related to the first wallet, the plurality of registration details related to the second wallet, a plurality of tokens corresponding to the plurality of registration details related to the first wallet, and a plurality of tokens corresponding to the plurality of registration details related to the second wallet in a first database associated with the inter-wallet transfer system; (see at least [0034]-[0036] [0052] [0053] [0059] [0060] [0071] [0077] [0084]-[0086] [0091]-[0093] [0101]-[0113].  Chen discloses a method for facilitating a financial transaction.  Chen discloses registering users during the initiating of a funds transfer.  Chen discloses that when registering, the system collects each users’ bank accounts to ensure there are sufficient funds for the transfer.  A database stores each user’s information so that he is registered and able to complete transfer of funds in the future.  Later, Chen discloses that when the merchant (i.e., second user/second wallet) requests funds transferred, funds will be transferred from a financial institution to a stored-value financial instrument (SVFI) to be used in economic transactions.  This allows a user to receive funds into an intermediary account by utilizing an inventive server device that intelligently and securely facilitates a funds transfer from the user's financial institution to the intermediary account.  Funds will be withdrawn from the first user’s selected financial intuition (debit first user account).  Funds will be placed in the intermediary account/settlement network.  Then the funds will transfer from the intermediary account to the merchant’s bank (i.e., second user/second wallet).).
receiving a request message from a first user associated with the first wallet server for transferring an amount from the first wallet server to the second wallet server, wherein the first user is associated with an intermediate account, wherein a second user is associated with the second wallet server, and wherein the request message comprises first wallet server information, second wallet server information, and transaction information; in response to the receiving the request message, debiting the amount from the first wallet on the first wallet server and crediting the amount to the intermediate account of the first user; and sending the amount from the intermediate account to the second wallet server, in response to the request message, for completing a transaction between the first user associated with the first wallet server and the second user associated with the second wallet server.  (see at least [0034]-[0036] [0052] [0053] [0059] [0060] [0071] [0077] [0084]-[0086] [0091]-[0093] [0101]-[0113].  Chen discloses that when the merchant (i.e., second user/second wallet) requests funds transferred, funds will be transferred from a financial institution to a stored-value financial instrument (SVFI) to be used in economic transactions.  This allows a user to receive funds into an intermediary account by utilizing an inventive server device that intelligently and securely facilitates a funds transfer from the user's financial institution to the intermediary account.  Funds will be withdrawn from the first user’s selected financial intuition (debit first user account).  Funds will be placed in the intermediary account/settlement network.  Then the funds will transfer from the intermediary account to the merchant’s bank (i.e., second user/second wallet).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Chen and specifically disclose registration details and steps of debiting a first account by transferring money from first account to intermediate account, and then crediting a second account by transferring money from the intermediate account to the second account because doing so would allow the consumer to only provide sensitive information to a single entity that is consistent throughout all transactions, regardless of the various merchant selected and allows the SVFI to be used virtually anywhere for virtually any merchant. (see at least Chen [0006]-[0008] [0052] [0053] [0059] [0060]). 

Claim 14
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Currently Amended) The computer-implemented method of claim 13, wherein the plurality of registration details related to the first wallet comprise at least one of the following: a name of the first wallet, an address of the first wallet, currency enabled in the first wallet, or any combination thereof, and wherein the plurality of registration details related to the second wallet comprise at least one of the following: a name of the second wallet, an address of the second wallet, currency enabled in the second wallet, or any combination thereof.   (see at least [0033] [0034] [0046].  Wu discloses each virtual wallet has a virtual wallet ID, which can be the virtual wallet address.).  

Claim 16
Wu discloses the following limitations:
 (Currently Amended) A computer-implemented method, comprising: receiving a plurality of registration details related to a first user associated with a first wallet and a plurality of registration details related to a second user associated with a second wallet  for registering the first user and the second user with an application hosted by an inter-wallet transfer system, wherein the first wallet and the second wallet correspond to a first wallet server and a second wallet server, respectively, and wherein the first wallet and the second wallet were registered with the inter-wallet transfer system; authenticating the plurality of registration details related to the first user and the plurality of registration details related to the second user based on a set of parameters; creating a first identity (ID) for the first user and a second ID for the second user; (see at least [0033] [0030] [0006] [0037] [0031]  [0034] [0006].  Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file which may comprise authentication information, rules for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions. Wu discloses each virtual wallet has a virtual wallet ID.  Each virtual wallet has a public key and a private key associated with the virtual wallet to sign transactions.  A subscriber can open and own virtual wallets with one or more digital property issuers (authenticate).).
tokenizing the plurality of registration details for storing the plurality of registration details and a plurality of tokens corresponding to the plurality of registration details in a second database associated with the inter-wallet transfer system; and (see at least [0030] [0031] [0033] [0006].  Wu discloses tokens issued by itself or digital properties issued by other digital property issuers.  Moreover, Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file (database) which may comprise authentication information, rules (parameters) for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions.).
creating an intermediate account in the inter-wallet transfer system, associated with the first user, wherein the inter-wallet transfer system initiates a transaction between the first wallet server associated with the first wallet and the second wallet server associated with the second wallet, wherein the second user is associated with the second wallet server; receiving  a request message from the first user associated with the first wallet server  for transferring an amount from the first wallet server to the second wallet server, wherein the request message comprises first wallet server information, second wallet server information, and transaction information, sending the amount from the intermediate account to the second wallet server, in response to the request message, for completing a transaction between the first user associated with the first wallet server to the second user associated with the second wallet server.  (see at least [0005]-[0006] [0008] [0033] [0034] [0036]-[0038] [0045]  [0048] [0051] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets,  a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury.  ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction.  Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer’s signature using his or her private key for the virtual wallet.  The wallet server passes the signed transaction back to the middleware, which propagates the transaction to the TBCA – The BlockChain Alliance Network.  The wallet server, key server, and middleware are software to facilitate the implementation of the transaction.   Wu discloses customers can have a plurality of digital wallets associated with the digital property issuer.  The plurality of digital wallets may be associated with, for example, Bank of America, Fidelity, or Goldman Sacs.  Each virtual wallet is identified by a virtual wallet ID.).

Wu discloses the limitations shown above.  Wu fails to specifically disclose registration details and steps of debiting a first account by transferring money from first account to intermediate account, and then crediting a second account by transferring money from the intermediate account to the second account.
However, Chen discloses the following limitations:
A computer-implemented method, comprising: receiving a plurality of registration details related to a first user associated with a first wallet and a plurality of registration details related to a second user associated with a second wallet  for registering the first user and the second user with an application hosted by an inter-wallet transfer system, wherein the first wallet and the second wallet correspond to a first wallet server and a second wallet server, respectively, and wherein the first wallet and the second wallet were registered with the inter-wallet transfer system; registering the first user and the second user with the application hosted by the inter-wallet transfer system by: authenticating the plurality of registration details related to the first user and the plurality of registration details related to the second user based on a set of parameters; (see at least [0034]-[0036] [0052] [0053] [0059] [0060] [0071] [0077] [0084]-[0086] [0091]-[0093] [0101]-[0113].  Chen discloses a method for facilitating a financial transaction.  Chen discloses registering users during the initiating of a funds transfer.  Chen discloses that when registering, the system collects each users’ bank accounts to ensure there are sufficient funds for the transfer.  A database stores each user’s information so that he is registered and able to complete transfer of funds in the future.  Later, Chen discloses that when the merchant (i.e., second user/second wallet) requests funds transferred, funds will be transferred from a financial institution to a stored-value financial instrument (SVFI) to be used in economic transactions.  This allows a user to receive funds into an intermediary account by utilizing an inventive server device that intelligently and securely facilitates a funds transfer from the user's financial institution to the intermediary account.  Funds will be withdrawn from the first user’s selected financial intuition (debit first user account).  Funds will be placed in the intermediary account/settlement network.  Then the funds will transfer from the intermediary account to the merchant’s bank (i.e., second user/second wallet).).
; receiving  a request message from the first user associated with the first wallet server  for transferring an amount from the first wallet server to the second wallet server, wherein the request message comprises first wallet server information, second wallet server information, and transaction information, in response to receiving the request message, debiting the amount from the first wallet on the first wallet server and crediting the amount to the intermediate account of the first user; and sending the amount from the intermediate account to the second wallet server, in response to the request message, for completing a transaction between the first user associated with the first wallet server to the second user associated with the second wallet server.  and (see at least [0034]-[0036] [0052] [0053] [0059] [0060] [0071] [0077] [0084]-[0086] [0091]-[0093] [0101]-[0113].  Chen discloses that when the merchant (i.e., second user/second wallet) requests funds transferred, funds will be transferred from a financial institution to a stored-value financial instrument (SVFI) to be used in economic transactions.  This allows a user to receive funds into an intermediary account by utilizing an inventive server device that intelligently and securely facilitates a funds transfer from the user's financial institution to the intermediary account.  Funds will be withdrawn from the first user’s selected financial intuition (debit first user account).  Funds will be placed in the intermediary account/settlement network.  Then the funds will transfer from the intermediary account to the merchant’s bank (i.e., second user/second wallet).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Chen and specifically disclose registration details and steps of debiting a first account by transferring money from first account to intermediate account, and then crediting a second account by transferring money from the intermediate account to the second account because doing so would allow the consumer to only provide sensitive information to a single entity that is consistent throughout all transactions, regardless of the various merchant selected and allows the SVFI to be used virtually anywhere for virtually any merchant. (see at least Chen [0006]-[0008] [0052] [0053] [0059] [0060]). 

Claim 17
Wu/Chen disclose the limitations shown above.  Wu further discloses:
 (Currently Amended) The computer-implemented method of claim 16, wherein the plurality of registration details for the first user comprises at least one of the following: a name of the first user, an address of the first user, a preferred currency for transactions, Know Your Customer (KYC) details, or any combination thereof.  (see at least [0034] [0038] [0006] [0048] [0049].  Wu discloses each virtual wallet is associated with a digital property issuer and can be identified by a virtual wallet ID/virtual wallet address.  Mary decides to send Joe 50 US Dollars.).

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Chen (US 2015/0206107 A1) hereinafter Chen, in view of Gaddam et al. (US 2019/0279186 A1) hereinafter Gaddam.
Claim 8
Wu/Chen discloses the limitations shown above.  Wu/Chen fails to specifically disclose the request is received after scanning a barcode. However, Gaddam discloses the following limitations:
(Currently Amended) The computer-implemented method of claim 1, wherein the request message is received before or after scanning a unique code associated with the second wallet server.  (see at least [0006] [0007] [0021] [0031] [0037] [0065] [0078]-[0080] [0084].  Gaddam discloses a request is made to a point of sale (POS) for a transaction value. The payment device may take a picture of the transaction value or a code (e.g., a barcode) representing the transaction value.  A determination is made of an available credit limit for each payment account associated with a mobile wallet application.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu/Chen to incorporate the teachings of Gaddam and specifically disclose  the request is received after scanning a barcode because doing so would allow the system to gather necessary information to complete a transaction (see at least Gaddam [0006] [0007] [0021] [0031] [0037] [0065] [0078]-[0080] [0084]). 

Claim 9
Wu/Chen discloses the limitations shown above.  Wu/Chen fails to specifically disclose the unique code is a bar code.However, Gaddam discloses the following limitations:
 (Original) The computer-implemented method of claim 8, wherein the unique code is at least one of the following: a name tag, bar code, a Quick Response (QR) code, a Near Field Communication (NFC) tag, or any combination thereof.  (see at least [0031] [0037].  Gaddam discloses the payment device may take a picture of the transaction value or a code (e.g., a barcode) representing the transaction value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu/Chen to incorporate the teachings of Gaddam and specifically disclose  the unique code is a bar code because doing so would allow the system to gather necessary information to complete a transaction (see at least Gaddam [0006] [0007] [0021] [0031] [0037] [0065] [0078]-[0080] [0084]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Chen (US 2015/0206107 A1) hereinafter Chen, in view of Lugli et al. (US 2017/0270493 A1) hereinafter Lugli.
Claim 10
Wu/Chen discloses the limitations shown above.  Wu/Chen fails to specifically disclose that the amount is transferred according to ISO 8583 standard and ISO 20022 standard. Though, Lugli discloses the following limitations:
(Original) The computer-implemented method of claim 1, wherein the amount is transferred from the first wallet server to the intermediate account, and from the 4TC8681.DOCXPage 34 of 38Attorney Docket No. 8223-2003091 (4594US01) intermediate account to the second wallet server according to ISO 8583 standard and ISO 20022 standard.  (see at least [0009] [0058] [0025] [0072] [0124].  Lugli discloses a method for processing transactions using electronic wallets includes receiving data messages related to a payment transaction to store a settlement amount (i.e., intermediate account).  The data messages/requests are formatted pursuant to the ISO 8583 standard and the ISO 20022 standard.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu/Chen to incorporate the teachings of Lugli and specifically disclose  that the amount is transferred according to ISO 8583 standard and ISO 20022 standard because doing so would  help provide a disruptive, uniform settlement system, which can reduce the amount of processing as well as the amount of communications and fund transfers (see at least Lugli  [0009] [0058] [0025] [0072] [0124]). 

Claims 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Chen (US 2015/0206107 A1) hereinafter Chen, in view of Karpenko et al. (US 2013/0144785 A1) hereinafter Karpenko.
Claim 15
Wu/Chen discloses the limitations shown above.  Wu/Chen fails to specifically disclose calculating a risk score. Yet, Karpenko discloses the following limitations:
  (Currently Amended) The computer-implemented method of claim 13, wherein the set of parameters comprises at least one of the following: a first risk score associated with the first wallet, a second risk score associated with the second wallet, first transaction patterns associated with the first wallet, second transaction patterns associated with the second wallet, a first transaction success rate associated with the first wallet, a second transaction success associated with the second wallet, or any combination thereof.   (see at least [0089]-[0091].  Karpenko discloses transaction risk assessment data/rules.  Karpenko discloses selecting a transaction risk assessment rule for processing  various transactions and calculating a risk score.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu/Chen to incorporate the teachings of Karpenko and specifically disclose  calculating a risk score because doing so would assist in calculating risk scores for the transactions to verify that the payment information in the transaction is not fraudulently used (see at least Karpenko [0089]-[0091] [0037]).

Claim 18
Wu/Chen discloses the limitations shown above.  Wu/Chen fails to specifically disclose calculating a risk score. Yet, Karpenko discloses the following limitations:
 (Currently Amended) The computer-implemented method of claim 16, wherein the set of parameters comprises at least one of the following: a risk score associated with first user, transaction patterns associated with the first user, or any combination thereof. (see at least [0089]-[0091].  Karpenko discloses transaction risk assessment data/rules.  Karpenko discloses selecting a transaction risk assessment rule for processing various transactions and calculating a risk score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu/Chen to incorporate the teachings of Karpenko and specifically disclose calculating  risk score because doing so would assist in calculating risk scores for the transactions to verify that the payment information in the transaction is not fraudulently used (see at least Karpenko [0089]-[0091] [0037]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohsenzadeh (US 2019/0019174 A1) discloses systems, methods, and devices for processing payments for a card.  Mohsenzadeh discloses receiving payment information from a payor at an intermediate entity server as well as authorizing the payment transaction, by the intermediate entity server, based on the payment information. Mohsenzadeh discloses providing instructions, by the intermediate entity, to debit a payor card account and credit a payee shadow ledger account based on the payment information as well as providing instructions, by the intermediate entity, to debit the payee shadow ledger account and to credit the payee card account based on payment rules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691